Citation Nr: 1548575	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1986, February 2003 to February 2004, November 2004 to March 2005, and September 2006 to September 2009.  The Veteran also had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript of the hearing has been associated with the claims file.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As the record reveals diagnoses of PTSD and depression the Board has recharacterized issue as indicated above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDING OF FACT

At the hearing before the undersigned the Veteran indicated that he wished to withdraw the appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the hearing before the undersigned in September 2015, the Veteran indicated that he wished to withdraw the appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma.  As the Veteran's statements offered during his September 2015 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Thus, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma is no longer for appellate consideration and is dismissed.


ORDER

The claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma is dismissed.


REMAND

VA treatment records reveal a diagnosis of PTSD and reports of the Veteran of being exposed to SCUD attacks while in service that made him very fearful.

In May 2013 the Veteran was afforded a VA medical examination.  The examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The Veteran had a diagnosis of depressive disorder, not otherwise specified (NOS).  The examiner noted that the Veteran was exposed to SCUD alerts but no actual attacks and that this was not the type of event that resulted in PTSD.  It was also noted that the Veteran lost a tool and was afraid it would bring a plane down and that it was fortunately found.  This event was also noted to not be the type of event that resulted in PTSD.  

A September 2013 behavioral health note by a psychology resident, and cosigned by a psychologist, indicated that the Veteran reported that he was deployed during Desert Storm and Operation Iraqi Freedom and worked as a weapons loader on F-16's.  He described having distressing thoughts and memories about his combat experiences, specifically "seeing others run for cover" during SCUD attacks while he and his crew had to stay with the aircraft and continue loading the weapons while under fire.  He stated that this was a regular occurrence that he did not think much of it at the time, but looking back on that experience caused him distress.  After further evaluation the Veteran was diagnosed with PTSD.

Upon examination in March 2014 the Veteran was diagnosed with unspecified depressive disorder and was noted to not be diagnosed with PTSD.  The Veteran's e-folder was noted to not be reviewed but that the claims folder was reviewed, including the May 2013 VA medical examination.  The examiner noted that the Veteran was not presenting with symptoms of PTSD and that his claimed stressors of SCUD alerts and alerts of possible attacks in Iraq without any subsequent attacks would not cause PTSD.  His symptoms were consistent with a mood disorder.

The Board finds that the VA medical examinations are inadequate.  The May 2013 and March 2014 examinations do not comment upon the evidence of record indicating that the Veteran has been diagnosed with PTSD.  In addition, the examinations do not comment on whether the Veteran's depressive disorder is due to the Veteran's active service.  As such, the Board finds the examinations to be inadequate and, therefore, the claim must be remanded for the Veteran to be afforded an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder, to include PTSD.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD under DSM-IV criteria is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based, explain whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

The examiner should specifically consider, and separately discuss, the stressors the Veteran has reported regarding being exposed to SCUD attacks and one of his subordinates leaving a tool on an aircraft.

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50% or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


